CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Van Millin, of Linwood and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Van Millin of Linwood, admitted to practice in this State in 1986, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. The Office of Attorney Ethics takes such protective action, pursuant to R.l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records and practice of Van Millin wherever situate.
3. Van Millin is hereby restrained and enjoined from practicing law during the period of suspension.
4. Van Millin shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.